 

Exhibit 10.26

TECO SERVICES INC.

VOLUNTARY RETIREMENT AGREEMENT AND GENERAL RELEASE

THIS VOLUNTARY RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made and entered into this 23rd day of November, 2014, by and between TECO
SERVICES, INC. (the “Company”), the principal place of business which is located
at 702 North Franklin Street, Tampa, Florida 33602 and DEIRDRE A. BROWN (the
“OFFICER”), residing at 3008 San Rafael Street, Tampa, FL  33629.

WHEREAS, the Officer was previously employed in the position of Senior Vice
President Corporate Strategy and Chief Integration Officer; and

WHEREAS, after 24.58 years of credited employment with and service to TECO
SERVICES, INC. and its affiliated companies, the Officer has elected to resign
effective October 22, 2014 and retire commencing November 1, 2014, and;

WHEREAS, in recognition of the Officer's service and the Officer’s providing a
general release, the Company desires to extend to the Officer certain payments
and benefits; and

WHEREAS, the parties have mutually agreed to enter into the following Voluntary
Retirement Agreement and General Release (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed as follows:

1. RETIREMENT DATE

The Officer resigned effective October 22, 2014 (the “Resignation Date”), and
retired effective November 1, 2014 (the “Retirement Date”).

2. COMPENSATION AND BENEFITS

(a) The Company has paid to the Officer all compensation due to her through her
Resignation Date including a lump-sum payment for her accrued but unused
vacation allowance for 2014 plus, per Company policy, her prorated 2015 vacation
accrual less the required FICA, federal, and state withholding taxes.

(b) At the later of January 8, 2015 or within ten (10) days of the end of the
Rescission Period, the Company shall pay to the Officer a one-time lump sum
separation payment of $300,000.00. The payment made to the Officer shall be
reduced to reflect the withholding of required FICA, federal, and state
withholding taxes.

(c) The Officer shall not retain her eligibility to participate in the Annual
Incentive Plan for the plan year 2014.

(d) All grants previously made to the Officer under the 2010 Equity Incentive
Plan (or its predecessor plans) are forfeited as of the Resignation Date and the
Officer shall have no rights to any benefits, dividends or payouts thereunder.

3. CONFIDENTIALITY AND OTHER CONDUCT

(a) The Officer recognizes and acknowledges that during the course of her
employment with the Company, she has been exposed to, has had access to, and has
had disclosed to her information and material developed specifically by and for
the benefit of the Company and sensitive and/or proprietary information,
business planning and operations information, strategic, financial, business and
plant security information, business practices and procedures, and specific
Company procedures related thereto and to other matters, including without
limitation trade secrets, trademarks, service marks, trademarked and copyrighted
material, patents, patents pending, financial and data processing information,
data bases, interfaces, and/or source codes, Company procedures, specifications,
commercial information or other Company or Customer records including any
information or material belonging to others which has been provided to the
Company on a confidential basis, all of which are hereinafter referred to as
“Confidential Information.”

(b) The Officer agrees to maintain, in strict confidence, the Confidential
Information and agrees not to disclose to any third party or to use same to
benefit herself or any third party the Confidential Information or the fact of,
the terms of or the amount of the consideration paid as part of this Agreement
except that the Officer may disclose the fact of, the terms of or the amount of
consideration paid as part of this Agreement to the Officer’s spouse and the
Officer’s financial and legal advisors (“Approved Confidants”) but only to the
extent that the Approved Confidants agree to be bound by the provisions of this
Section.  The Officer shall be legally responsible for any breaches of this
Section by her Approved Confidants. The Officer shall be prohibited from using,

-1-

--------------------------------------------------------------------------------

 

duplicating, reproducing, copying, distributing, disclosing such Confidential
Information regardless of form or purpose, including without limitation, verbal
disclosure, data, documents, electronic media or any other media form.  The
Officer agrees to abide by the non-disclosure and non-use obligations relating
to Company records, information, and property contained in the Company’s Code of
Ethics and Business Conduct.

(c) The restrictions on the Officer's disclosure of Confidential Information set
out herein do not apply to such information that (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Officer, generally
known or available to the public; or (ii) is required to be disclosed by a court
of competent jurisdiction or by an administrative or quasi‑judicial body having
jurisdiction over the subject matter after the Officer has given the Company
reasonable prior notice of such disclosure requirement.

(d) The Officer agrees to conduct herself in all actions or conduct relating to
the Company in a manner consistent with existing Company policy and to refrain
from engaging in any conduct which holds the Company up to ridicule in the
community or which jeopardizes or adversely affects the business or reputation
of the Company.  The Officer agrees that neither she nor her spouse will speak
or publish words which are disparaging of the Company or which would be harmful
to the Company or cast the Company in a negative light.

(e) For the purpose of this Section the term “Company” shall mean TECO Energy,
Inc., TECO Services, Inc., and all of their subsidiaries and affiliates and any
agent, officer, director or employee thereof.

4. RELEASE OF CLAIMS

(a) For and in consideration of the payments and increased benefits made to the
Officer pursuant to Section 2. hereof, the Officer, for herself, her heirs,
executors, administrators, successors and assigns acknowledges that the payments
being made as consideration are in addition to anything of value to which she is
entitled and accordingly hereby releases and agrees to hold harmless the Company
from all claims, rights, causes of action or liabilities of whatever nature,
whether at law or in equity, or damages (compensatory, consequential or
punitive) against the Company that the Officer, her heirs, executors,
administrators, successors, and assigns, may now have or hereafter can, shall or
may have for, upon, or by reason of any matter, cause or thing, whatsoever, that
has happened, developed or occurred on or before the date of this Agreement,
arising out of the Officer's employment with or termination of employment from
the Company or retirement hereunder, including, but not limited to, claims for
wrongful termination, discrimination, retaliation, invasion of privacy,
defamation, slander, and/or intentional infliction of emotional distress, any
rights to a grievance proceeding and those arising under any federal, state, or
local discrimination or civil rights or labor laws and/or rules or regulations,
and/or common law, whether in contract or in tort, as they relate to the
employment relationship of the Officer/Employer (including without limitation
claims arising under the Age Discrimination in Employment Act, the Older
Workers' Benefit Protection Act (29 USC §626), Title VII of the Civil Rights Act
of 1964, Worker Adjustment and Retraining Notification Act (29 USC §2101-2109),
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Florida Civil Rights Act, and any
other Florida statues relating to employment as such laws have been or may be
amended from time to time).

(b) Notwithstanding the foregoing, this release does not waive claims that:  (1)
cannot be waived by private agreement, including claims for unemployment or
workers’ compensation, claims for vested rights under ERISA-covered employee
benefit plans as applicable on the date the Officer signs this Agreement, claims
for unpaid wages, and claims challenging the knowing and voluntary nature of the
Officer’s release of claims under the Age Discrimination in Employment Act and
the Older Workers Benefit Protection Act; or (2) may arise after the Officer
signs this Agreement, including a claim for breach of this Agreement.  Nothing
in this Agreement prevents the Officer from filing a charge or complaint with,
or from participating in an investigation or proceeding conducted by, any
federal, state or local agency charged with the enforcement of any employment
laws, although by signing this Agreement the Officer is waiving rights to any
monetary damages or other individual relief based on claims asserted in such a
charge or complaint.

(c) The Officer represents and warrant that:  (1) she has not filed any charges,
claims, suits, or complaints against the Company with any federal, state or
local governmental agency, or in any court of law, concerning her employment by,
or separation of employment from, the Company, or concerning any other matter
whatsoever; (2) she has not suffered any work-related injury or illness for
which she has not filed a workers’ compensation claim; and (3) she has been
properly paid, pursuant to law, for all hours worked.

(d) The Officer acknowledges and agrees that this Agreement shall not be
construed as an admission by the Company of any improper or unlawful actions or
of any wrongdoing whatsoever against the Officer or any other person, and the
Company expressly denies any wrongdoing whatsoever against the Officer or any
other person.

(e) For the purposes of this Section, “Company” shall include TECO Energy, Inc.,
TECO Services, Inc., their subsidiaries and affiliates, and any agent, officer,
director, or employee thereof.

-2-

--------------------------------------------------------------------------------

 

5. REMEDY AT LAW INSUFFICIENT

(a) The Officer acknowledges that damages at law is an insufficient remedy if
the Officer violates the terms of this Agreement, and that the Company would
suffer a decrease in value and irreparable damage as a result of such
violation.  Accordingly, on a violation of any of the covenants set forth
herein, particularly those contained in Section 3., the Company, without
excluding or limiting any other available remedy, shall be entitled to the
following remedies:

(1) Upon posting a reasonable bond and filing with a court of competent
jurisdiction an appropriate pleading and affidavit specifying each obligation
breached by the Officer, automatic entry by a court in accordance with Florida
Statute §542.335(1)(j) having jurisdiction of an order granting an injunction or
specific performance compelling the Officer to comply with that obligation,
without proof of monetary damage or an inadequate remedy at law; and

(2) Reimbursement of all costs and expenses incurred by the Company in enforcing
those obligations or otherwise defending or prosecuting any litigation arising
out of the Officer’s obligations, including premiums for bonds, fees for experts
and investigators, and legal fees, costs, and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution proceedings.

The foregoing remedies are cumulative to all other remedies afforded by law or
in equity, and the Company may exercise any such remedy concurrently,
independently or successively.  If for any reason a court of competent
jurisdiction determines that the Company is not entitled to an injunction based
on a breach of a material obligation under this Agreement as described above,
the Officer shall pay to the Company as liquidated damages, on demand in
immediately available legal tender of the United States of America, a sum equal
to all profits, remuneration, or other consideration the Officer gains from all
activities in breach or contravention of any of the Officer’s obligations.

(b) Notwithstanding the foregoing, if the Officer files a claim challenging the
validity of her release of claims under the Age Discrimination in Employment Act
and Older Workers Benefit Protection Act with any court or governmental agency,
the Company’s rights shall be limited, as to such claim, to seeking dismissal of
the claim, enforcement of the release and such other relief as may be awarded
under the law, and the prevailing party shall not be entitled to an award of
costs or attorney’s fees under this Agreement.

6. SURVIVAL

Neither completion of payments hereunder nor termination of this Agreement shall
be deemed to relieve the Officer or the Company of any rights or obligations
hereunder which by their very nature survive the completion of payments by the
Company, including without limitation, Sections 3., 4., 5., 6., 7. and 9.
hereof.

7. ENTIRE AGREEMENT

The Officer acknowledges and agrees that this Agreement contains the entire
agreement between herself and the Company and that no statements or promises
have been made by either party concerning the contents of this Agreement other
than as expressly contained in this document.

8. EFFECTIVE DATE

This Agreement shall become effective at the close of business on the seventh
day following the execution and delivery of the Agreement by the Officer (the
“Rescission Period”). At any time during the Rescission Period, the Officer may
rescind this Agreement by giving written notice to the Company at its Human
Resources Department.

9. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by the laws of the State of Florida. The
parties agree that any dispute arising out of this Agreement shall be brought in
the courts located in Hillsborough County, Florida, and each party consents to
the exclusive jurisdiction of those courts.

10. STATEMENT OF UNDERSTANDING

THE OFFICER ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT, KNOWS AND
UNDERSTANDS THE CONTENTS CONTAINED IN IT, HAS BEEN GIVEN THE OPPORTUNITY TO
CONSIDER THE AGREEMENT FOR TWENTY-ONE (21) DAYS, THE COMPANY HAS ADVISED HER TO
CONSULT AN ATTORNEY IF SHE DESIRES AND SHE HAS BEEN GIVEN THE OPPORTUNITY TO DO
SO.  FURTHER, THE OFFICER UNDERSTANDS THAT SHE MAY RESCIND THIS AGREEMENT AT ANY
TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION.  THE OFFICER
DOES FREELY AND VOLUNTARILY ASSENT TO ALL

-3-

--------------------------------------------------------------------------------

 

OF ITS TERMS AND CONDITIONS AND SIGNS THIS AGREEMENT AS HER OWN FREE ACT AND
RECOGNIZES THAT BY DOING SO SHE IS RELEASING THE COMPANY FROM ANY LIABILITY
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT ON ANY CLAIMS SHE EVER HAD OR MAY
NOW HAVE, BUT NOT AS TO ANY CLAIMS THAT MAY ARISE AFTER SHE EXECUTES THIS
AGREEMENT.

If the Officer chooses to waive the 21 day requirement, please indicate by
initialing and dating the following paragraph in the space provided in the left
margin.

THE OFFICER DOES HEREBY WAIVE THE TWENTY-ONE (21) DAY PERIOD TO CONSIDER THIS
AGREEMENT AS REQUIRED UNDER THE OLDER WORKERS’ BENEFIT PROTECTION ACT (29 USC
§626)  FURTHER, THE OFFICER UNDERSTANDS THAT SHE MAY RESCIND THIS AGREEMENT AT
ANY TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION.

IN WITNESS WHEREOF, TECO SERVICES, INC. and DEIRDRE A. BROWN have caused this
instrument to be executed in Tampa, Florida as of the date first written above.

This Agreement supersedes and replaces any previous version of this agreement or
any agreement between the parties concerning this retirement.

 

TECO SERVICES, INC.

A FLORIDA CORPORATION

 

BY: /s/ John B. Ramil

John B. Ramil

President and Chief Executive Officer

CAUTION! READ BEFORE SIGNING

 

BY: /s/ Deirdre A. Brown

Deirdre A. Brown

DATE SIGNED: 11/23/14

 

 

-4-